Name: Commission Regulation (EEC) No 645/85 of 13 March 1985 amending Regulation (EEC) No 1998/78 laying down detailed rules for the offsetting of storage costs for sugar
 Type: Regulation
 Subject Matter: beverages and sugar;  accounting;  foodstuff
 Date Published: nan

 No L 73/ 18 Official Journal of the European Communities 14. 3 . 85 COMMISSION REGULATION (EEC) No 645/85 of 13 March 1985 amending Regulation (EEC) No 1998/78 laying down detailed rules for the offsetting of storage costs for sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 8 (5) thereof, Whereas Article 13 of Commission Regulation (EEC) No 1998/78 (3), as last amended by Regulation (EEC) No 663/83 (4), lays down that every person entitled to reimbursement of storage costs shall communicate to the Member State concerned, at the latest on the 15th day of each month , the particulars relating to the reimbursement for the previous month ; whereas this time limit may be extended by a maximum of five days ; whereas such a time limit is purely administra ­ tive in nature, and was initially laid down in order to enable each Member State to effect payment of this reimbursement within a specified period and to enable Community-wide management of the arrangements for offsetting storage costs to operate as smoothly as possible ; Whereas the absence of suitable provisions, in the event that the person entitled to reimbursement does not observe the time limit for the communication of the abovementioned particulars, has meant that doubts have arisen as to the continued entitlement of the interested party to the reimbursement of the storage costs provided for in Article 8 (2) of Regulation (EEC) No 1785/81 ; whereas, under such circumstances, it should be specified that, in the event of the communi ­ cation in question being belated, the Member State concerned may, without prejudicing the abovemen ­ tioned entitlement, delay payment of the reimburse ­ ment in question ; Whereas Article 15 of Regulation (EEC) No 1998/78 lays down a maximum time limit for the determina ­ tion of the total amount of the reimbursements, as well as that of the levies ; whereas it also lays down that payment of the said amounts must be made within a specified period not depending upon the moment when this determination takes place ; Whereas in order to be more in line with Member States' possibilities and with the administrative prac ­ tice which they have followed up to now, a time limit which is directly related to the determination of the amounts in question should be retained for their payment ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 Article 15 (2) of Regulation (EEC) No 1998/78 is hereby replaced by the following : '2 . The amounts referred to in paragraph 1 shall be paid within 30 days following that of the deter ­ mination of the amounts referred to in that para ­ graph . However, if the person entitled to the reimburse ­ ment fails to adhere to the time limit for commu ­ nication referred to in Article 13 ( 1 ) and (6), the Member State concerned may delay payment of the reimbursement referred to in paragraph 1 (a).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 March 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7 . 1981 , p. 4 . (2) OJ No L 74, 18 . 3 . 1982, p. 1 . 0 OJ No L 231 , 23 . 8 . 1978 , p. 5 . h) OJ No L 78 , 24 . 3 . 1983, p. 12 .